 

Exhibit 10.1

 

ExlService Holdings, Inc.

 

2018 OMNIBUS INCENTIVE PLAN

 

1.Purpose

 

The purpose of the Plan is to provide a means through which the Company and its
Affiliates may attract able persons to enter and remain in the employ of the
Company and its Affiliates and to provide a means whereby employees, directors
and consultants of the Company and its Affiliates can acquire and maintain
Common Stock ownership, or be paid incentive compensation measured by reference
to the value of Common Stock, thereby strengthening their commitment to the
welfare of the Company and its Affiliates and promoting an identity of interest
between stockholders and these persons.

 

This Plan document is an omnibus document which includes, in addition to the
Plan, separate sub-plans (“Sub Plans”) that permit offerings of grants to
employees of certain Designated Foreign Subsidiaries. Offerings under the Sub
Plans may be made in particular locations outside the United States of America
and shall comply with local laws applicable to offerings in such foreign
jurisdictions. The Plan shall be a separate and independent plan from the Sub
Plans, but the total number of shares of Stock authorized to be issued under the
Plan applies in the aggregate to both the Plan and the Sub Plans.

 

So that the appropriate incentive can be provided, the Plan provides for
granting Incentive Stock Options, Nonqualified Stock Options, Stock Appreciation
Rights, Restricted Stock, Restricted Stock Units, Phantom Stock Awards, Stock
Bonuses and Cash Bonus Awards, or any combination or variation of the foregoing.

 

The Plan replaces and supersedes the 2015 Amendment and Restatement of the
ExlService Holdings, Inc. 2006 Omnibus Award Plan (the “Prior Plan”) and is
effective upon the date approved by the Company’s stockholders. Upon approval of
the Plan by the Company’s stockholders, no new awards shall be made under the
Prior Plan, although outstanding awards previously made under the Prior Plan
shall continue to be governed by the terms of the Prior Plan. Shares of Stock
that are subject to outstanding awards under the Prior Plan that expire, are
forfeited or otherwise terminate unexercised may be subjected to new Awards
under the Plan, as provided in Section 5.

 

2.Definitions

 

The following definitions shall be applicable throughout the Plan.

 

(a)          “Affiliate” means (i) any entity that directly or indirectly is
controlled by, controls or is under common control with the Company and (ii) to
the extent provided by the Committee, any entity in which the Company has a
significant equity interest.

 

(b)          “Award” means, individually or collectively, any Incentive Stock
Option, Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Phantom Stock Award, Stock Bonus or Cash Bonus Award
granted under the Plan.

 

(c)          “Award Agreement” means an agreement pursuant to which an Award is
granted.

 

(d)          “Board” means the Board of Directors of the Company.

 

(e)          “Cash Bonus Award” means an Award of a cash bonus pursuant to
Section 11(a) of the Plan.

 

 

 

 

(f)          “Cause” shall mean, unless in the case of a particular Award the
applicable Award Agreement states otherwise, the Company or an Affiliate having
“cause” to terminate a Participant’s employment or service, as defined in any
existing employment, consulting or any other agreement between the Participant
and the Company or an Affiliate in effect at the time of such termination or, in
the absence of such an employment, consulting or other agreement, upon (i) the
good faith determination by the Committee that the Participant has ceased to
perform his duties to the Company or an Affiliate (other than as a result of his
incapacity due to physical or mental illness or injury), which failure amounts
to an intentional and extended neglect of his duties to such party, provided
that no such failure shall constitute Cause unless the Participant has been
given notice of such failure (if cure is reasonably possible) and has not cured
such act or omission within 15 days following receipt of such notice, (ii) the
Committee’s good faith determination that the Participant has engaged or is
about to engage in conduct materially injurious to the Company or an Affiliate,
(iii) the Participant having been convicted of, or plead guilty or no contest
to, a felony or any crime involving as a material element fraud or dishonesty,
(iv) the consistent failure of the Participant to follow the lawful instructions
of the Board or his direct superiors, which failure amounts to an intentional
and extended neglect of his duties to such party, or (v) in the case of a
Participant who is a non-employee director, the Participant ceasing to be a
member of the Board in connection with the Participant engaging in any of the
activities described in clauses (i) through (iv) above.

 

(g)          “Change in Control” shall, unless in the case of a particular Award
the applicable Award Agreement states otherwise or contains a different
definition of “Change in Control,” be deemed to occur upon:

 

(i)          the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of more than 50% (on a fully diluted basis) of either (A) the then
outstanding shares of Common Stock of the Company, taking into account as
outstanding for this purpose such Common Stock issuable upon the exercise of
options or warrants, the conversion of convertible stock or debt, and the
exercise of any similar right to acquire such Common Stock (the “Outstanding
Company Common Stock”) or (B) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this Plan, the following acquisitions shall not constitute a
Change in Control: (I) any acquisition by the Company or any Affiliate, (II) any
acquisition by any employee benefit plan sponsored or maintained by the Company
or any Affiliate, (III) any acquisition which complies with clauses (A), (B) and
(C) of subsection (v) of this Section 2(f) or (IV) in respect of an Award held
by a particular Participant, any acquisition by the Participant or any group of
persons including the Participant (or any entity controlled by the Participant
or any group of persons including the Participant);

 

(ii)         individuals who, on the date hereof, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to the date
hereof, whose election or nomination for election was approved by a vote of at
least two-thirds of the Incumbent Directors then on the Board (either by a
specific vote or by approval of a registration statement of the Company
describing such person’s inclusion on the Board, or a proxy statement of the
Company in which such person is named as a nominee for director, without written
objection to such nomination) shall be an Incumbent Director; provided, however,
that no individual initially elected or nominated as a director of the Company
as a result of an actual or threatened election contest with respect to
directors or as a result of any other actual or threatened solicitation of
proxies or consents by or on behalf of any person other than the Board shall be
deemed to be an Incumbent Director;

 

(iii)        the dissolution or liquidation of the Company;

 

(iv)        the sale, transfer or other disposition of all or substantially all
of the business or assets of the Company; or

 

 2 

 

 

(v)         the consummation of a reorganization, recapitalization, merger,
consolidation, statutory share exchange or similar form of corporate transaction
involving the Company that requires the approval of the Company’s stockholders,
whether for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
(A) more than 50% of the total voting power of (x) the entity resulting from
such Business Combination (the “Surviving Company”), or (y) if applicable, the
ultimate parent entity that directly or indirectly has beneficial ownership of
sufficient voting securities eligible to elect a majority of the members of the
board of directors (or the analogous governing body) of the Surviving Company
(the “Parent Company”), is represented by the Outstanding Company Voting
Securities that were outstanding immediately prior to such Business Combination
(or, if applicable, is represented by shares into which the Outstanding Company
Voting Securities were converted pursuant to such Business Combination), and
such voting power among the holders thereof is in substantially the same
proportion as the voting power of the Outstanding Company Voting Securities
among the holders thereof immediately prior to the Business Combination, (B) no
Person (other than any employee benefit plan sponsored or maintained by the
Surviving Company or the Parent Company, or one or more Designated Holders), is
or becomes the beneficial owner, directly or indirectly, of more than 50% of the
total voting power of the outstanding voting securities eligible to elect
members of the board of directors of the Parent Company (or the analogous
governing body) (or, if there is no Parent Company, the Surviving Company) and
(C) at least a majority of the members of the board of directors (or the
analogous governing body) of the Parent Company (or, if there is no Parent
Company, the Surviving Company) following the consummation of the Business
Combination were Board members at the time of the Board’s approval of the
execution of the initial agreement providing for such Business Combination.

 

(h)          “Code” means the Internal Revenue Code of 1986, as amended.
Reference in the Plan to any section of the Code shall be deemed to include any
amendments or successor provisions to such section and any regulations under
such section.

 

(i)          “Committee” means the Compensation Committee of the Board, or if
the Board is acting as the Committee, the individuals constituting Eligible
Directors of the Board.

 

(j)          “Common Stock” means the Series B Common Stock, par value $0.001
per share, of the Company and any stock into which such common stock may be
converted or into which it may be exchanged.

 

(k)          “Company” means ExlService Holdings, Inc. and any successor
thereto.

 

(l)          “Date of Grant” means the date on which the granting of an Award is
authorized, or such other date as may be specified in such authorization or, if
there is no such date, the date indicated on the applicable Award Agreement.

 

(m)          “Designated Foreign Subsidiaries” means all Affiliates organized
under the laws of any jurisdiction or country other than the United States of
America that may be designated by the Board or the Committee from time to time.

 

(n)          “Disability” means, unless in the case of a particular Award the
applicable Award Agreement states otherwise, the Company or an Affiliate having
cause to terminate a Participant’s employment or service on account of
“disability,” as defined in any existing employment, consulting or other similar
agreement between the Participant and the Company or an Affiliate or, in the
absence of such an employment, consulting or other agreement, a condition
entitling the Participant to receive benefits under a long-term disability plan
of the Company or an Affiliate, or, in the absence of such a plan, the complete
and permanent inability by reason of illness or accident to perform the duties
of the occupation at which a Participant was employed or served when such
disability commenced, as determined by the Committee based upon medical evidence
acceptable to it.

 

(o)          “Effective Date” means the date on which this Plan is approved by
the Company’s stockholders.

 

(p)          “Eligible Director” means a person who is (i) a “non-employee
director” within the meaning of Rule 16b-3 under the Exchange Act, or a person
meeting any similar requirement under any successor rule or regulation, and (ii)
an “independent director” under the rules of the stock exchange on which the
Stock is listed or the National Association of Securities Dealers Automated
Quotation System (the “Nasdaq”), as applicable;.

 

(q)          “Eligible Person” means any (i) individual regularly employed by
the Company or Affiliate who satisfies all of the requirements of Section 6;
provided, however, that no such employee covered by a collective bargaining
agreement shall be an Eligible Person unless and to the extent that such
eligibility is set forth in such collective bargaining agreement or in an
agreement or instrument relating thereto; (ii) director of the Company or an
Affiliate or (iii) consultant or advisor to the Company or an Affiliate who may
be offered securities pursuant to Form S-8.

 

(r)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

 3 

 

 

(s)          “Fair Market Value,” on a given date, means (i) if the Stock is
listed on a national securities exchange, the closing price reported as having
occurred on the primary exchange with which the Stock is listed and traded on
the date prior to such date, or, if there is no such sale on that date, then on
the last preceding date on which such a sale was reported; (ii) if the Stock is
not listed on any national securities exchange but is quoted in the Nasdaq
National Market on a last sale basis, the last sale price on such date, or, if
there is no such sale on that date, then on the last preceding date on which a
sale was reported; or (iii) if the Stock is not listed on a national securities
exchange nor quoted in the Nasdaq on a last sale basis, the amount determined by
the Committee to be the fair market value based upon a good faith attempt to
value the Stock accurately and computed in accordance with applicable
regulations of the Internal Revenue Service.

 

(t)          “Incentive Stock Option” means an Option granted by the Committee
to a Participant under the Plan which is designated by the Committee as an
incentive stock option as described in Section 422 of the Code and otherwise
meets the requirements set forth herein.

 

(u)          “Nonqualified Stock Option” means an Option granted by the
Committee to a Participant under the Plan which is not designated by the
Committee as an Incentive Stock Option.

 

(v)         “Option” means an Award granted under Section 7 of the Plan.

 

(w)          “Option Period” means the period described in Section 7(c) of the
Plan.

 

(x)          “Option Price” means the exercise price for an Option as described
in Section 7(a) of the Plan.

 

(y)          “Participant” means an Eligible Person who has been selected by the
Committee to participate in the Plan and to receive an Award pursuant to Section
6 of the Plan.

 

(z)          “Parent” means any parent of the Company, as defined in Section
424(e) of the Code.

 

(aa)        “Performance Criteria” shall mean the criterion or criteria that the
Committee shall select for purposes of establishing the Performance Goal(s) for
a Performance Period with respect to any Award under the Plan. The Performance
Criteria that may be used to establish the Performance Goal(s) may be based on
the achievement of specific levels of performance of the Company (or Affiliate,
division or operational unit of the Company). Performance Criteria, may include,
without limitation, any of the following: (i) net earnings or net income (before
or after taxes); (ii) basic or diluted earnings per share (before or after
taxes); (iii) net revenue or net revenue growth; (iv) gross revenue; (v) new
client revenue; (vi) gross profit or gross profit growth; (vii) net operating
profit (before or after taxes; (viii) return measures (including, but not
limited to, return on assets, capital, invested capital, equity or sales); (ix)
cash flow (including, but not limited to, operating cash flow, free cash flow,
and cash flow return on capital); (x) earnings before or after taxes, interest,
depreciation and/or amortization; (xi) share price (included, but not limited
to, growth measures and total stockholder return); and (xii) any other objective
or subjective criterion or criteria that the Committee may select from time to
time.

 

Without limiting the Committee’s authority to select any Performance Criteria as
it determines appropriate, any Performance Criteria may be used on an absolute
or relative basis to measure the performance of the Company and/or an Affiliate
as a whole or any business unit of the Company and/or an Affiliate or any
combination thereof, as the Committee may deem appropriate, or any Performance
Criteria as compared to the performance of a group of comparable companies, or
published or special index that the Committee, in its sole discretion, deems
appropriate, or the Company may select Performance Criterion as compared to a
selected peer group or published index. Performance goals may also be based on
individual performance goals. The Committee also has the authority to provide
for accelerated vesting of any Award based on the achievement of Performance
Goals pursuant to the Performance Criteria.

 

 4 

 

 

(bb)        “Performance Goals” shall mean, for a Performance Period, the one or
more goals established by the Committee for the Performance Period based upon
the Performance Criteria. The Committee is authorized at any time during a
Performance Period, in its sole and absolute discretion, to adjust or modify the
calculation of a Performance Goal for such Performance Period based on the
occurrence of any of following events: (i) asset write downs; (ii) litigation or
claim judgments or settlements; (iii) the effect of changes in tax laws,
accounting principles, or other laws or regulatory rules affecting reported
result; (iv) any reorganization or restructuring programs; (v) extraordinary
nonrecurring items as described in Accounting Principles Board Opinion No. 30
(or any successor pronouncement thereto) or unusual or infrequently occurring
items pursuant to Accounting Standards Update 2015-01 (or any successor
pronouncement thereto) and/or in management’s discussion and analysis of
financial conditions and results of operations appearing in the Company’s annual
report to stockholders for the applicable year; (vi) acquisitions or
divestitures; (vii) any other specific unusual or nonrecurring events, or
objectively determinable category thereof; (viii) foreign exchange gains or
losses; (ix) a change in the Company’s fiscal year; or (x) any other event or
circumstance the Committee deems appropriate.

 

(cc)        “Performance Period” shall mean the one or more periods of time, as
the Committee may select, over which the attainment of one or more Performance
Goals will be measured for the purpose of determining a Participant’s right to
and the payment of an Award.

 

(dd)        “Phantom Stock Award” shall mean a cash award whose value is
determined based on the change in the value of the Company Common Stock from the
Effective Date.

 

(ee)        “Plan” means this ExlService Holdings, Inc. 2018 Omnibus Incentive
Plan, as may be amended from time to time.

 

(ff)         “Prior Plan” has the meaning given to it in Section 1 of this Plan.

 

(gg)       “Restricted Period” means, with respect to any Award of Restricted
Stock or any Restricted Stock Unit, the period of time determined by the
Committee during which such Award is subject to the restrictions set forth in
Section 9 or, as applicable, the period of time within which performance is
measured for purposes of determining whether an Award has been earned.

 

(hh)       “Restricted Stock” means shares of Stock issued or transferred to a
Participant subject to forfeiture and the other restrictions set forth in
Section 9 of the Plan.

 

(ii)         “Restricted Stock Unit” means a hypothetical investment equivalent
to one share of Stock granted in connection with an Award made under Section 9.

 

(jj)         “Securities Act” means the Securities Act of 1933, as amended.

 

(kk)        “Senior Participant” means each of the Chief Executive Officer and
the President of the Company and an employee of the Company or an Affiliate that
is designated as a member of the Executive Committee.

 

(ll)         “Stock” means the Common Stock or such other authorized shares of
stock of the Company as the Committee may from time to time authorize for use
under the Plan.

 

(mm)      “Stock Appreciation Right” or “SAR” means an Award granted under
Section 8 of the Plan.

 

(nn)       “Stock Bonus” means an Award granted under Section 10 of the Plan.

 

(oo)       “Stock Option Agreement” means any agreement between the Company and
a Participant who has been granted an Option pursuant to Section 7 which defines
the rights and obligations of the parties thereto.

 

(pp)       “Strike Price” means, (i) in the case of a SAR granted in tandem with
an Option, the Option Price of the related Option, or (ii) in the case of a SAR
granted independent of an Option, the Fair Market Value on the Date of Grant.

 

(qq)       “Subsidiary” means any subsidiary of the Company, as defined in
Section 424(f) of the Code.

 

 5 

 

 

(rr)         “Substitute Award” means an Award granted or issued to a
Participant in assumption or substitution of outstanding awards by an entity
acquired by the Company or any Affiliate or Subsidiary or with which the
Company, an Affiliate or a Subsidiary combines.

 

(ss)        “Vested Unit” shall have the meaning ascribed thereto in Section
9(d).

 

(tt)         “Vice President Participant” means an employee of the Company or an
Affiliate holding the office of vice president or any office senior or the
office of vice president.

 

3.Effective Date, Duration and Stockholder Approval

 

The Plan is effective as of the Effective Date. No Option shall be treated as an
Incentive Stock Option unless the Plan has been approved by the stockholders of
the Company in a manner intended to comply with the stockholder approval
requirements of Section 422(b)(i) of the Code; provided, that any Option
intended to be an Incentive Stock Option shall not fail to be effective solely
on account of a failure to obtain such approval, but rather such Option shall be
treated as a Nonqualified Stock Option unless and until such approval is
obtained.

 

The expiration date of the Plan, on and after which no Awards may be granted
hereunder, shall be the tenth anniversary of the Effective Date; provided,
however, that the administration of the Plan shall continue in effect until all
matters relating to Awards previously granted have been settled.

 

4.Administration

 

(a)          The Committee shall administer the Plan. The majority of the
members of the Committee shall constitute a quorum. The acts of a majority of
the members present at any meeting at which a quorum is present or acts approved
in writing by a majority of the Committee shall be deemed the acts of the
Committee.

 

(b)          Subject to the provisions of the Plan and applicable law, the
Committee shall have the power, and in addition to other express powers and
authorizations conferred on the Committee by the Plan, to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of shares of Stock to be covered by, or
with respect to which payments, rights, or other matters are to be calculated in
connection with, Awards; (iv) determine the terms and conditions of any Award;
(v) determine whether, to what extent, and under what circumstances Awards may
be settled or exercised in cash, shares of Stock, other securities, other Awards
or other property, or canceled, forfeited, or suspended and the method or
methods by which Awards may be settled, exercised, canceled, forfeited, or
suspended; (vi) determine whether, to what extent, and under what circumstances
the delivery of cash, Stock, other securities, other Options, other property and
other amounts payable with respect to an Award shall be deferred either
automatically or at the election of the holder thereof or of the Committee;
(vii) accelerate the exercisability of any option or SAR and to remove any
restriction on any Award; (viii) interpret, administer, reconcile any
inconsistency, correct any defect and/or supply any omission in the Plan and any
instrument or agreement relating to, or Award granted under, the Plan; (ix)
establish, amend, suspend, or waive such rules and regulations; (x) appoint such
agents as it shall deem appropriate for the proper administration of the Plan;
and (xi) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan.

 

(c)          Notwithstanding the foregoing, the Committee may delegate to any
officer or officers of the Company or any Affiliate the authority to act on
behalf of the Committee with respect to any matter, right, obligation, or
election which is the responsibility of or which is allocated to the Committee
herein, and which may be so delegated as a matter of law, except for grants of
Awards to persons subject to Section 16 of the 1934 Act.

 

(d)          Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award or any documents evidencing Awards granted pursuant to the
Plan shall be within the sole discretion of the Committee, may be made at any
time and shall be final, conclusive and binding upon all parties, including,
without limitation, the Company, any Affiliate, any Participant, any holder or
beneficiary of any Award, and any stockholder.

 

 6 

 

 

(e)          No member of the Board, Committee or any officer or employee to
whom authority has been delegated administrative authority shall be liable for
any action or determination made in good faith with respect to the Plan or any
Award hereunder.

 

5.Grant of Awards; Shares Subject to the Plan

 

The Committee may, from time to time, grant Awards of Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Phantom Stock
Awards, Stock Bonuses and/or Cash Bonus Awards to one or more Eligible Persons;
provided, however, that:

 

(a)          Subject to Section 13, the aggregate number of shares of Stock in
respect of which Awards may be granted under the Plan as of the Effective Date
is (i) 3,175,000 shares of Stock, minus (ii) one (1) share of Stock for every
one (1) share of Stock subject to an award granted under the Prior Plan after
March 15, 2018. Any shares of Stock subject to an award under the Prior Plan and
that expires, is forfeited, otherwise terminates, or is settled in cash, after
March 15, 2018, shall be added to the shares of Stock reserved for issuance
under the Plan.

 

(b)          Shares of Stock shall not be deemed to have been used in settlement
of Awards in the event the Award is settled in cash. Shares of Stock delivered
(either directly or by means of attestation) in full or partial satisfaction of
applicable tax withholding obligations or withheld by the Company in full or
partial satisfaction of applicable tax withholding obligations for any Award,
other than an Option or a SAR, shall be deducted from the number of shares of
Stock delivered to a Participant pursuant to such Award for purposes of
determining the number of shares of Stock acquired pursuant to the Plan. If and
to the extent an Award under the Plan expires, terminates or is canceled for any
reason whatsoever without the Participant having received any benefit therefrom,
the shares covered by such Award shall again become available for future Awards
under the Plan. For purposes of the foregoing sentence, a Participant shall not
be deemed to have received any “benefit” (i) in the case of forfeited Restricted
Stock Awards by reason of having enjoyed voting rights and dividend rights prior
to the date of forfeiture or (ii) in the case of an Award canceled pursuant to
Section 5(e) by reason of a new Award being granted in substitution therefor.
Notwithstanding any to the contrary contained herein, the following shares of
Stock shall not be added to the shares of Stock authorized for grant under this
Section 5(a): (A) shares of Stock tendered by the Participant or withheld by the
Company in payment of the purchase price of an Option or, after March 15, 2018,
an option under the Prior Plan; (B) shares of Stock tendered by the Participant
or withheld by the Company to satisfy applicable tax withholding obligations
with respect to Options or SARS, or after March 15, 2018, options or SARs under
the Prior Plan; (C) shares of Stock subject to a SAR, or after March 15, 2018, a
stock appreciation right under the Prior Plan that are not issued in connection
with its stock settlement or exercise thereof; and (D) shares of Stock
reacquired by the Company on the open market or otherwise using cash proceeds
from the exercise of Options or, after March 15, 2018, options under the Prior
Plan.

 

(c)          Stock delivered by the Company in settlement of Awards may be
authorized and unissued Stock, Stock held in the treasury of the Company, Stock
purchased on the open market or by private purchase, or a combination of the
foregoing.

 

(d)          Subject to Section 13, (i) no person may be granted Options or SARs
under the Plan during any calendar year with respect to more than 500,000 shares
of Stock, (ii) the maximum number of time-based Restricted Stock, Restricted
Stock Units, Phantom Stock Awards or Stock Bonuses that may be granted to any
one Participant under the Plan in a calendar year is 500,000 shares of Stock or,
in the event such Award is paid in cash, the equivalent cash value thereof on
the date of vesting, and (iii) the maximum number of performance-based
Restricted Stock, Restricted Stock Units, Phantom Stock Awards or Stock Bonuses
that may be granted to any one Participant under the Plan in a calendar year is
500,000 shares of Stock or, in the event such Award is paid in cash, the
equivalent cash value thereof on the date of vesting. The maximum amount that
can be paid in any calendar year to any Participant pursuant to a Cash Bonus
Award described in Section 11 shall be $10,000,000.

 

(e)          Without limiting the generality of the preceding provisions of this
Section 5, the Committee may, but solely with the Participant’s consent, agree
to cancel any Award under the Plan and issue a new Award in substitution
therefor upon such terms as the Committee may in its sole discretion determine,
provided that the substituted Award satisfies all applicable Plan requirements
as of the date such new Award is granted.

 

 7 

 

 

(f)          Substitute Awards shall not be counted against the shares of Stock
available for granting Awards under the Plan.

 

(g)          In the event the Company or any Subsidiary or Affiliate acquires or
combines with a company that has shares available under a pre-existing plan,
such shares shall be available for grant of Awards under this Plan, subject to
applicable listing exchange requirements and shall not be counted against the
shares of Stock available for granting Awards under the Plan.

 

(h)          Notwithstanding any other provision in the Plan to the contrary,
the maximum number of shares of Stock subject to Awards granted during a single
calendar year to any Eligible Director, taken together with any cash fees paid
during the calendar year to the Eligible Director in respect of the Eligible
Director’s service as a member of the Board during such year (including service
as a member or chair of any committees of the Board), shall not have an
aggregate Fair Market Value on the Date of Grant (computed as of the Date of
Grant in accordance with applicable financial accounting rules) in excess of
$500,000. The independent members of the Board may make exceptions to this limit
for a non-executive chair of the Board, provided that the Eligible Director
receiving such additional compensation may not participate in the decision to
award such compensation.

 

6.Eligibility

 

Participation shall be limited to Eligible Persons who have entered into an
Award Agreement or who have received written notification from the Committee, or
from a person designated by the Committee, that they have been selected to
participate in the Plan.

 

7.Options

 

The Committee is authorized to grant one or more Incentive Stock Options or
Nonqualified Stock Options to any Eligible Person; provided, however, that no
Incentive Stock Option shall be granted to any Eligible Person who is not an
employee of the Company or a Parent or Subsidiary. Each Option so granted shall
be subject to the conditions set forth in this Section 7, or to such other
conditions as may be reflected in the applicable Stock Option Agreement.

 

(a)          Option Price. Except with respect to an Option that is a Substitute
Award, the exercise price (“Option Price”) per share of Stock for each Option
shall be set by the Committee at the time of grant but shall not be less than
the Fair Market Value of a share of Stock on the Date of Grant.

 

(b)          Manner of Exercise and Form of Payment. No shares of Stock shall be
delivered pursuant to any exercise of an Option until payment in full of the
Option Price therefor is received by the Company. Options which have become
exercisable may be exercised by delivery of written notice of exercise to the
Committee accompanied by payment of the Option Price. The Option Price shall be
payable (i) in cash, check, cash equivalent and/or shares of Stock valued at the
Fair Market Value at the time the Option is exercised (including by means of
attestation of ownership of a sufficient number of shares of Stock in lieu of
actual delivery of such shares to the Company), (ii) in the discretion of the
Committee, either (A) in other property having a fair market value on the date
of exercise equal to the Option Price or (B) by delivering to the Committee a
copy of irrevocable instructions to a stockbroker to deliver promptly to the
Company an amount of loan proceeds, or proceeds from the sale of the Stock
subject to the Option, sufficient to pay the Option Price or (iii) by such other
method as the Committee may allow. Notwithstanding the foregoing, in no event
shall a Participant be permitted to exercise an Option in the manner described
in clause (ii) or (iii) of the preceding sentence if the Committee determines
that exercising an Option in such manner would violate the Sarbanes-Oxley Act of
2002, any other applicable law or the applicable rules and regulations of the
Securities and Exchange Commission or the applicable rules and regulations of
any securities exchange or inter dealer quotation system on which the securities
of the Company or any Affiliates are listed or traded.

 

 8 

 

 

(c)          Vesting, Option Period and Expiration. Options shall vest and
become exercisable in such manner and on such date or dates determined by the
Committee and shall expire after such period, not to exceed ten years, as may be
determined by the Committee (the “Option Period”); provided, however, that
notwithstanding any vesting dates set by the Committee, the Committee may, in
its sole discretion, accelerate the exercisability of any Option, which
acceleration shall not affect the terms and conditions of such Option other than
with respect to exercisability. If an Option is exercisable in installments,
such installments or portions thereof which become exercisable shall remain
exercisable until the Option expires.

 

(d)          Automatic Exercise. Unless otherwise provided in the Award
Agreement, if on the last day of the Option Period, the Fair Market Value
exceeds the Strike Price, the Participant has not exercised the Option, and the
Option has not expired, such Option shall be deemed to have been exercised by
the Participant on such last day and the Company shall make the appropriate
payment therefor.

 

(e)          Stock Option Agreement - Other Terms and Conditions. Each Option
granted under the Plan shall be evidenced by a Stock Option Agreement. Except as
specifically provided otherwise in such Stock Option Agreement, each Option
granted under the Plan shall be subject to the following terms and conditions:

 

(i)          Each Option or portion thereof that is exercisable shall be
exercisable for the full amount or for any part thereof.

 

(ii)         Each share of Stock purchased through the exercise of an Option
shall be paid for in full at the time of the exercise. Each Option shall cease
to be exercisable, as to any share of Stock, when the Participant purchases the
share or exercises a related SAR or when the Option expires.

 

(iii)        Subject to Section 12(l), Options shall not be transferable by the
Participant except by will or the laws of descent and distribution and shall be
exercisable during the Participant’s lifetime only by him.

 

(iv)        Each Option shall vest and become exercisable by the Participant in
accordance with the vesting schedule established by the Committee and set forth
in the Stock Option Agreement.

 

(v)         At the time of any exercise of an Option, the Committee may, in its
sole discretion, require a Participant to deliver to the Committee a written
representation that the shares of Stock to be acquired upon such exercise are to
be acquired for investment and not for resale or with a view to the distribution
thereof and any other representation deemed necessary by the Committee to ensure
compliance with all applicable federal and state securities laws. Upon such a
request by the Committee, delivery of such representation prior to the delivery
of any shares issued upon exercise of an Option shall be a condition precedent
to the right of the Participant or such other person to purchase any shares. In
the event certificates for Stock are delivered under the Plan with respect to
which such investment representation has been obtained, the Committee may cause
a legend or legends to be placed on such certificates to make appropriate
reference to such representation and to restrict transfer in the absence of
compliance with applicable federal or state securities laws.

 

(vi)        Each Participant awarded an Incentive Stock Option under the Plan
shall notify the Company in writing immediately after the date he or she makes a
disqualifying disposition of any Stock acquired pursuant to the exercise of such
Incentive Stock Option. A disqualifying disposition is any disposition
(including any sale) of such Stock before the later of (A) two years after the
Date of Grant of the Incentive Stock Option or (B) one year after the date the
Participant acquired the Stock by exercising the Incentive Stock Option. The
Company may, if determined by the Committee and in accordance with procedures
established by it, retain possession of any Stock acquired pursuant to the
exercise of an Incentive Stock Option as agent for the applicable Participant
until the end of the period described in the preceding sentence, subject to
complying with any instructions from such Participant as to the sale of such
Stock.

 

(vii)       An Option Agreement may, but need not, include a provision whereby a
Participant may elect, at any time before the termination of the Participant’s
employment with the Company, to exercise the Option as to any part or all of the
shares of Stock subject to the Option prior to the full vesting of the Option.
Any unvested shares of Stock so purchased may be subject to a share repurchase
option in favor of the Company or to any other restriction the Committee
determines to be appropriate. The Company shall not exercise its repurchase
option until at least six (6) months (or such longer or shorter period of time
required to avoid a charge to earnings for financial accounting purposes) have
elapsed following the exercise of the Option unless the Committee otherwise
specifically provides in an Stock Option Agreement.

 

 9 

 

 

(f)          Incentive Stock Option Grants to 10% Stockholders. Notwithstanding
anything to the contrary in this Section 7, if an Incentive Stock Option is
granted to a Participant who owns stock representing more than ten percent of
the voting power of all classes of stock of the Company or of a Subsidiary or
Parent, the Option Period shall not exceed five years from the Date of Grant of
such Option and the Option Price shall be at least 110 percent of the Fair
Market Value (on the Date of Grant) of the Stock subject to the Option.

 

(g)          $100,000 Per Year Limitation for Incentive Stock Options. To the
extent the aggregate Fair Market Value (determined as of the Date of Grant) of
Stock for which Incentive Stock Options are exercisable for the first time by
any Participant during any calendar year (under all plans of the Company)
exceeds $100,000, such excess Incentive Stock Options shall be treated as
Nonqualified Stock Options.

 

8.Stock Appreciation Rights

 

Any Option granted under the Plan may include SARs, either at the Date of Grant
or, except in the case of an Incentive Stock Option, by subsequent amendment.
The Committee also may award SARs to Eligible Persons independent of any Option.
A SAR shall be subject to such terms and conditions not inconsistent with the
Plan as the Committee shall impose, including, but not limited to, the
following:

 

(a)          Vesting, Transferability and Expiration. A SAR granted in
connection with an Option shall become exercisable, be transferable and shall
expire according to the same vesting schedule, transferability rules and
expiration provisions as the corresponding Option. A SAR granted independent of
an Option shall become exercisable, be transferable and shall expire in
accordance with a vesting schedule, transferability rules and expiration
provisions as established by the Committee and reflected in an Award Agreement.

 

(b)          Automatic Exercise. Unless otherwise provided in the Award
Agreement, if on the last day of the Option Period (or in the case of a SAR
independent of an option, the period established by the Committee after which
the SAR shall expire), the Fair Market Value exceeds the Strike Price, the
Participant has not exercised the SAR or the corresponding Option, and neither
the SAR nor the corresponding Option has expired, such SAR shall be deemed to
have been exercised by the Participant on such last day and the Company shall
make the appropriate payment therefor.

 

(c)          Payment. Upon the exercise of a SAR, the Company shall pay to the
Participant an amount equal to the number of shares subject to the SAR
multiplied by the excess, if any, of the Fair Market Value of one share of Stock
on the exercise date over the Strike Price. The Company shall pay such excess in
cash (taking into consideration any adverse tax consequences to the Participant
under Section 409A of the Code), in shares of Stock valued at Fair Market Value,
or any combination thereof, as determined by the Committee. Fractional shares
shall be settled in cash.

 

(d)          Method of Exercise. A Participant may exercise a SAR at such time
or times as may be determined by the Committee at the time of grant by filing an
irrevocable written notice with the Committee or its designee, specifying the
number of SARs to be exercised, and the date on which such SARs were awarded.

 

(e)          Expiration. Except as otherwise provided in the case of SARs
granted in connection with Options, a SAR shall expire on a date designated by
the Committee which is not later than ten years after the Date of Grant of the
SAR.

 

(f)          Tax Considerations. The Committee shall take into account Section
409A of the Code and applicable regulatory guidance thereunder before granting a
SAR.

 

 10 

 

 

9.Restricted Stock and Restricted Stock Units

 

(a)          Award of Restricted Stock and Restricted Stock Units.

 

(i)          The Committee shall have the authority (A) to grant Restricted
Stock and Restricted Stock Units to Eligible Persons, (B) to issue or transfer
Restricted Stock to Participants, and (C) to establish terms, conditions and
restrictions applicable to such Restricted Stock and Restricted Stock Units,
including the Restricted Period and any applicable Performance Goals, as
applicable, which may differ with respect to each grantee, the time or times at
which Restricted Stock or Restricted Stock Units shall be granted or become
vested and the number of shares or units to be covered by each grant.

 

(ii)         Each Participant granted Restricted Stock shall execute and deliver
to the Company an Award Agreement with respect to the Restricted Stock setting
forth the restrictions and other terms and conditions applicable to such
Restricted Stock. If the Committee determines that the Restricted Stock shall be
held by the Company or in escrow rather than delivered to the Participant
pending the release of the applicable restrictions, the Committee may require
the Participant to additionally execute and deliver to the Company (A) an escrow
agreement satisfactory to the Committee, if applicable, and (B) the appropriate
blank stock power with respect to the Restricted Stock covered by such
agreement. If a Participant shall fail to execute an agreement evidencing an
Award of Restricted Stock and, if applicable, an escrow agreement and stock
power, the Award shall be null and void. Subject to the restrictions set forth
in Section 9(b), the Participant generally shall have the rights and privileges
of a stockholder as to such Restricted Stock, including the right to vote such
Restricted Stock.

 

(iii)        Upon the grant of Restricted Stock, the Committee shall cause a
stock certificate registered in the name of the Participant to be issued and, if
it so determines, deposited together with the stock powers with an escrow agent
designated by the Committee. If an escrow arrangement is used, the Committee may
cause the escrow agent to issue to the Participant a receipt evidencing any
stock certificate held by it, registered in the name of the Participant.

 

(iv)        The terms and conditions of a grant of Restricted Stock Units shall
be reflected in a written Award Agreement. No shares of Stock shall be issued at
the time a Restricted Stock Unit is granted, and the Company will not be
required to set aside a fund for the payment of any such Award. At the
discretion of the Committee and subject to Section 12(b), each Restricted Stock
Unit (representing one share of Stock) may be credited with cash and stock
dividends paid by the Company in respect of one share of Stock (“dividend
equivalents”).

 

(b)          Restrictions.

 

(i)          Restricted Stock awarded to a Participant shall be subject to the
following restrictions until the expiration of the Restricted Period, and to
such other terms and conditions, including and without limitation, the
satisfaction of any applicable Performance Goals during such period, as may be
set forth in the applicable Award Agreement: (A) if an escrow arrangement is
used, the Participant shall not be entitled to delivery of the stock
certificate; (B) the shares shall be subject to the restrictions on
transferability set forth in the Award Agreement; (C) the shares shall be
subject to forfeiture to the extent provided in Section 9(c) and the applicable
Award Agreement; and (D) to the extent such shares are forfeited, the stock
certificates shall be returned to the Company, and all rights of the Participant
to such shares and as a stockholder with respect to such shares shall terminate
without further obligation on the part of the Company.

 

(ii)         Restricted Stock Units awarded to any Participant shall be subject
to (A) forfeiture until the expiration of the Restricted Period, and
satisfaction of any applicable Performance Goals during such period, to the
extent provided in the applicable Award Agreement, and to the extent such
Restricted Stock Units are forfeited, all rights of the Participant to such
Restricted Stock Units shall terminate without further obligation on the part of
the Company and (B) such other terms and conditions as may be set forth in the
applicable Award Agreement.

 

(iii)        The Committee shall have the authority to remove any or all of the
restrictions on the Restricted Stock and Restricted Stock Units whenever it may
determine that, by reason of changes in applicable laws or other changes in
circumstances arising after the date of the Restricted Stock or Restricted Stock
Units are granted, such action is appropriate.

 

 11 

 

 

(c)          Restricted Period. With respect to Restricted Stock and Restricted
Stock Units, the Restricted Period shall commence on the Date of Grant and end
at the time or times set forth on a schedule established by the Committee in the
applicable Award Agreement.

 

(d)          Delivery of Restricted Stock and Settlement of Restricted Stock
Units. Upon the expiration of the Restricted Period with respect to any shares
of Restricted Stock, the restrictions set forth in Section 9(b) and the
applicable Award Agreement shall be of no further force or effect with respect
to such shares, except as set forth in the applicable Award Agreement. If an
escrow arrangement is used, upon such expiration, the Company shall deliver to
the Participant, or his beneficiary, without charge, the stock certificate
evidencing the shares of Restricted Stock which have not then been forfeited and
with respect to which the Restricted Period has expired (to the nearest full
share) and any cash dividends or stock dividends credited to the Participant’s
account with respect to such Restricted Stock and the interest thereon, if any.

 

Subject to the applicable Award Agreement, upon the expiration of the Restricted
Period with respect to any outstanding Restricted Stock Units, the Company shall
deliver to the Participant, or his beneficiary, without charge, one share of
Stock for each such outstanding Restricted Stock Unit (“Vested Unit”) and cash
equal to any dividend equivalents credited with respect to each such Vested Unit
in accordance with Section 9(a)(iv) hereof and the interest thereon or, at the
discretion of the Committee, in shares of Stock having a Fair Market Value equal
to such dividend equivalents and interest thereon, if any; provided, however,
that, the Committee may, in its sole discretion, elect to (i) pay cash or part
cash and part Stock in lieu of delivering only shares of Stock for Vested Units
or (ii) delay the delivery of Stock (or cash or part Stock and part cash, as the
case may be) beyond the expiration of the Restricted Period. If a cash payment
is made in lieu of delivering shares of Stock, the amount of such payment shall
be equal to the Fair Market Value of the Stock as of the date on which the
Restricted Period lapsed with respect to such Vested Unit.

 

(e)          Stock Restrictions. Each certificate representing Restricted Stock
awarded under the Plan shall bear a legend substantially in the form of the
following until the lapse of all restrictions with respect to such Stock as well
as any other information the Company deems appropriate:

 

Transfer of this certificate and the shares represented hereby is restricted
pursuant to the terms of the ExlService Holdings, Inc. 2018 Omnibus Incentive
Plan and a Restricted Stock Award Agreement, dated as of _____________, between
ExlService Holdings, Inc. and __________________. A copy of such Plan and
Agreement is on file at the offices of ExlService Holdings, Inc.

 

Stop transfer orders shall be entered with the Company’s transfer agent and
registrar against the transfer of legended securities.

 

10.Stock Bonus Awards

 

The Committee may issue unrestricted Stock, or other Awards denominated in
Stock, including and without limitation, fully-vested deferred stock units,
under the Plan to Eligible Persons, alone or in tandem with other Awards, in
such amounts and subject to such terms and conditions as the Committee shall
from time to time in its sole discretion determine. A Stock Bonus Award under
the Plan shall be granted as, or in payment of, a bonus, or to provide
incentives or recognize special achievements or contributions.

 

11.Cash Bonus Awards and Certain Limitations

 

The Committee shall have the authority to make an Award of a cash bonus to any
Participant. Any such Award may be subject to a Performance Period, Performance
Goals or such other terms and conditions as the Committee may designate in the
applicable Award Agreement.

 

 12 

 

 

12.General

 

(a)          Additional Provisions of an Award. Awards to a Participant under
the Plan also may be subject to such other provisions (whether or not applicable
to Awards granted to any other Participant) as the Committee determines
appropriate, including, without limitation, provisions to assist the Participant
in financing the purchase of Stock upon the exercise of Options (provided, that
the Committee determines that providing such financing does not violate the
Sarbanes-Oxley Act of 2002), adding dividend equivalent rights or other
protections to Participants in respect of dividends paid on Stock underlying any
Award (in addition to and subject to those provisions of Section 9, including
the prohibition on currently paying dividends or dividend equivalents prior to
the release of restrictions or settlement of the corresponding Restricted Stock
or Restricted Stock Units), provisions for the forfeiture of or restrictions on
resale or other disposition of shares of Stock acquired under any Award,
provisions giving the Company the right to repurchase shares of Stock acquired
under any Award in the event the Participant elects to dispose of such shares,
provisions allowing the Participant to elect to defer the receipt of payment in
respect of Awards for a specified period or until a specified event, and
provisions to comply with Federal and state securities laws and Federal and
state tax withholding requirements; provided, however, that any such deferral
does not result in acceleration of taxability of an Award prior to receipt, or
tax penalties, under Section 409A of the Code. Any such provisions shall be
reflected in the applicable Award Agreement.

 

(b)          Treatment of Dividends and Dividend Equivalents on Unvested Awards.
In no event shall dividends or dividend equivalents (whether paid in cash or
shares of Stock) be paid with respect to Options or Stock Appreciation Rights.
Notwithstanding any other provision of the Plan to the contrary, with respect to
any Award that provides for or includes a right to dividends or dividend
equivalents, if dividends are declared during the period that an Award is
outstanding, such dividends (or dividend equivalents) shall either (i) not be
paid or credited with respect to such Award or (ii) be accumulated but remain
subject to vesting requirement(s) to the same extent as the applicable Award and
shall only be paid at the time or times such vesting requirement(s) are
satisfied and the Award is settled (as applicable).

 

(c)          Privileges of Stock Ownership. Except as otherwise specifically
provided in the Plan, no person shall be entitled to the privileges of ownership
in respect of shares of Stock which are subject to Awards hereunder until such
shares have been issued to that person.

 

(d)          Government and Other Regulations. The obligation of the Company to
settle Awards in Stock shall be subject to all applicable laws, rules, and
regulations, and to such approvals by governmental agencies as may be required.
Notwithstanding any terms or conditions of any Award to the contrary, the
Company shall be under no obligation to offer to sell or to sell, and shall be
prohibited from offering to sell or selling, any shares of Stock pursuant to an
Award unless such shares have been properly registered for sale pursuant to the
Securities Act with the Securities and Exchange Commission or unless the Company
has received an opinion of counsel, satisfactory to the Company, that such
shares may be offered or sold without such registration pursuant to an available
exemption therefrom and the terms and conditions of such exemption have been
fully complied with. The Company shall be under no obligation to register for
sale under the Securities Act any of the shares of Stock to be offered or sold
under the Plan. If the shares of Stock offered for sale or sold under the Plan
are offered or sold pursuant to an exemption from registration under the
Securities Act, the Company may restrict the transfer of such shares and may
legend the Stock certificates representing such shares in such manner as it
deems advisable to ensure the availability of any such exemption.

 

(e)          Tax Withholding.

 

(i)          A Participant may be required to pay to the Company or any
Affiliate, and the Company or any Affiliate shall have the right and is hereby
authorized to withhold from any shares of Stock or other property deliverable
under any Award or from any compensation or other amounts owing to a
Participant, the amount (in cash, Stock or other property) of any required
income tax withholding and payroll taxes in respect of an Award, its exercise,
or any payment or transfer under an Award or under the Plan and to take such
other action as may be necessary in the opinion of the Company to satisfy all
obligations for the payment of such withholding and taxes.

 

 13 

 

 

(ii)         Without limiting the generality of clause (i) above, the Committee
may, in its sole discretion, permit a Participant to satisfy, in whole or in
part, the foregoing withholding (at a tax withholding rate that will not result
in adverse accounting implications for the Company) by (A) the delivery of
shares of Stock owned by the Participant having a Fair Market Value equal to
such withholding liability or (B) having the Company withhold from the number of
shares of Stock otherwise issuable pursuant to the exercise or settlement of the
Award a number of shares with a Fair Market Value equal to such withholding
liability.

 

(f)          Claim to Awards and Employment Rights. No employee of the Company
or an Affiliate, or other person, shall have any claim or right to be granted an
Award under the Plan or, having been selected for the grant of an Award, to be
selected for a grant of any other Award. Neither the Plan nor any action taken
hereunder shall be construed as giving any Participant any right to be retained
in the employ or service of the Company or an Affiliate.

 

(g)          Designation and Change of Beneficiary. Each Participant may file
with the Committee a written designation of one or more persons as the
beneficiary who shall be entitled to receive the amounts payable with respect to
an Award, if any, due under the Plan upon his death. A Participant may, from
time to time, revoke or change his beneficiary designation without the consent
of any prior beneficiary by filing a new designation with the Committee. The
last such designation received by the Committee shall be controlling; provided,
however, that no designation, or change or revocation thereof, shall be
effective unless received by the Committee prior to the Participant’s death, and
in no event shall it be effective as of a date prior to such receipt. If no
beneficiary designation is filed by a Participant, the beneficiary shall be
deemed to be his or her spouse or, if the Participant is unmarried at the time
of death, his or her estate.

 

(h)          Payments to Persons Other Than Participants. If the Committee shall
find that any person to whom any amount is payable under the Plan is unable to
care for his affairs because of illness or accident, or is a minor, or has died,
then any payment due to such person or his estate (unless a prior claim therefor
has been made by a duly appointed legal representative) may, if the Committee so
directs the Company, be paid to his spouse, child, relative, an institution
maintaining or having custody of such person, or any other person deemed by the
Committee to be a proper recipient on behalf of such person otherwise entitled
to payment. Any such payment shall be a complete discharge of the liability of
the Committee and the Company therefor.

 

(i)          No Liability of Committee Members. No member of the Committee shall
be personally liable by reason of any contract or other instrument executed by
such member or on his behalf in his capacity as a member of the Committee nor
for any mistake of judgment made in good faith, and the Company shall indemnify
and hold harmless each member of the Committee and each other employee, officer
or director of the Company to whom any duty or power relating to the
administration or interpretation of the Plan may be allocated or delegated,
against any cost or expense (including counsel fees) or liability (including any
sum paid in settlement of a claim) arising out of any act or omission to act in
connection with the Plan unless arising out of such person’s own fraud or
willful bad faith; provided, however, that approval of the Board shall be
required for the payment of any amount in settlement of a claim against any such
person. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under the
Company’s Articles of Incorporation or By-Laws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

 

(j)          Governing Law. The Plan shall be governed by and construed in
accordance with the internal laws of the State of Delaware applicable to
contracts made and performed wholly within the State of Delaware.

 

(k)          Funding. No provision of the Plan shall require the Company, for
the purpose of satisfying any obligations under the Plan, to purchase assets or
place any assets in a trust or other entity to which contributions are made or
otherwise to segregate any assets, nor shall the Company maintain separate bank
accounts, books, records or other evidence of the existence of a segregated or
separately maintained or administered fund for such purposes. Participants shall
have no rights under the Plan other than as unsecured general creditors of the
Company, except that insofar as they may have become entitled to payment of
additional compensation by performance of services, they shall have the same
rights as other employees under general law.

 

 14 

 

 

(l)          Nontransferability.

 

(i)          Each Award shall be exercisable only by a Participant during the
Participant’s lifetime, or, if permissible under applicable law, by the
Participant’s legal guardian or representative. No Award may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant other than by will or by the laws of descent and distribution and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or an Affiliate;
provided that the designation of a beneficiary shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer or encumbrance.

 

(ii)         Notwithstanding the foregoing, the Committee may, in its sole
discretion, permit Awards other than Incentive Stock Options to be transferred
by a Participant, without consideration, subject to such rules as the Committee
may adopt consistent with any applicable Award Agreement to preserve the
purposes of the Plan, to:

 

A.           any person who is a “family member” of the Participant, as such
term is used in the instructions to Form S-8 (collectively, the “Immediate
Family Members”);

 

B.           a trust solely for the benefit of the Participant and his or her
Immediate Family Members;

 

C.           a partnership or limited liability company whose only partners or
stockholders are the Participant and his or her Immediate Family Members; or

 

D.           other transferee as may be approved either (a) by the Board or the
Committee in its sole discretion, or (b) as provided in the applicable Award
Agreement;

 

(each transferee described in clauses (A), (B), (C) and (D) above is hereinafter
referred to as a “Permitted Transferee”); provided that the Participant gives
the Committee advance written notice describing the terms and conditions of the
proposed transfer and the Committee notifies the Participant in writing that
such a transfer would comply with the requirements of the Plan.

 

(iii)        The terms of any Award transferred in accordance with the
immediately preceding sentence shall apply to the Permitted Transferee and any
reference in the Plan, or in any applicable Award Agreement, to a Participant
shall be deemed to refer to the Permitted Transferee, except that (A) Permitted
Transferees shall not be entitled to transfer any Award, other than by will or
the laws of descent and distribution; (B) Permitted Transferees shall not be
entitled to exercise any transferred Option unless there shall be in effect a
registration statement on an appropriate form covering the shares of Stock to be
acquired pursuant to the exercise of such Option if the Committee determines,
consistent with any applicable Award Agreement, that such a registration
statement is necessary or appropriate, (C) the Committee or the Company shall
not be required to provide any notice to a Permitted Transferee, whether or not
such notice is or would otherwise have been required to be given to the
Participant under the Plan or otherwise, and (D) the consequences of the
termination of the Participant’s employment by, or services to, the Company or
an Affiliate under the terms of the Plan and the applicable Award Agreement
shall continue to be applied with respect to the Participant, including, without
limitation, that an Option shall be exercisable by the Permitted Transferee only
to the extent, and for the periods, specified in the Plan and the applicable
Award Agreement.

 

(m)          Reliance on Reports. Each member of the Committee and each member
of the Board shall be fully justified in acting or failing to act, as the case
may be, and shall not be liable for having so acted or failed to act in good
faith, in reliance upon any report made by the independent public accountant of
the Company and its Affiliates and/or any other information furnished in
connection with the Plan by any person or persons other than himself.

 

(n)          Relationship to Other Benefits. No payment under the Plan shall be
taken into account in determining any benefits under any pension, retirement,
profit sharing, group insurance or other benefit plan of the Company except as
otherwise specifically provided in such other plan.

 

(o)          Expenses. The expenses of administering the Plan shall be borne by
the Company and Affiliates.

 

 15 

 

 

(p)          Pronouns. Masculine pronouns and other words of masculine gender
shall refer to both men and women.

 

(q)          Titles and Headings. The titles and headings of the sections in the
Plan are for convenience of reference only, and in the event of any conflict,
the text of the Plan, rather than such titles or headings shall control.

 

(r)          Termination of Employment. Unless an applicable Award Agreement
provides otherwise, for purposes of the Plan, a person who transfers from
employment or service with the Company to employment or service with an
Affiliate or vice versa shall not be deemed to have terminated employment or
service with the Company or an Affiliate.

 

(s)          Severability. If any provision of the Plan or any Award Agreement
is or becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable laws, or if it cannot
be construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, person or Award and the remainder of the Plan
and any such Award shall remain in full force and effect.

 

(t)          Compliance with Applicable Law. Notwithstanding any provision in
the Plan to the contrary, the Committee reserves the right to add any additional
terms or provisions to any Award granted under the Plan that it in its sole
discretion deems necessary or advisable in order that such Award complies with
the legal requirements of any governmental entity to whose jurisdiction the
Award is subject.

 

13.Changes in Capital Structure

 

Awards granted under the Plan and any agreements evidencing such Awards, the
maximum number of shares of Stock subject to all Awards stated in Section 5(a)
and the maximum number of shares of Stock with respect to which any one person
may be granted Awards during any period stated in Sections 5(d) or 11(b) shall
be subject to adjustment or substitution, as determined by the Committee in its
sole discretion, as to the number, price or kind of a share of Stock or other
consideration subject to such Awards or as otherwise determined by the Committee
to be equitable (i) in the event of changes in the outstanding Stock or in the
capital structure of the Company by reason of stock or extraordinary cash
dividends, stock splits, reverse stock splits, recapitalization,
reorganizations, mergers, consolidations, combinations, exchanges, or other
relevant changes in capitalization occurring after the Date of Grant of any such
Award or (ii) in the event of any change in applicable laws or any change in
circumstances which results in or would result in any substantial dilution or
enlargement of the rights granted to, or available for, Participants, or which
otherwise warrants equitable adjustment because it interferes with the intended
operation of the Plan. Any adjustment in Incentive Stock Options under this
Section 13 shall be made only to the extent not constituting a “modification”
within the meaning of Section 424(h)(3) of the Code, and any adjustments under
this Section 13 shall be made in a manner which does not adversely affect the
exemption provided pursuant to Rule 16b-3 under the Exchange Act. The Company
shall give each Participant notice of an adjustment hereunder and, upon notice,
such adjustment shall be conclusive and binding for all purposes.

 

Notwithstanding the above, if the Company is merged or consolidated with another
corporation or entity and, in connection therewith, consideration is received by
stockholders of the Company in a form other than stock or other equity interests
of the surviving entity then the Committee may, in its discretion and upon at
least 10 days advance notice to the affected persons, cancel any outstanding
Awards and cause the holders thereof to be paid, in cash or stock, or any
combination thereof, the value of such Awards based upon the price per share of
Stock received or to be received by other stockholders of the Company in the
event.

 

The terms of this Section 13 may be varied by the Committee in any particular
Award Agreement.

 

 16 

 

 

14.Effect of Change in Control

 

(a)          The Committee may, but is not required to, provide in any
particular Award Agreement:

 

(i)          In the event of a Change in Control, notwithstanding any provision
of the Plan or any applicable Award Agreement to the contrary, and either in or
not in combination with another event such as a termination of the applicable
Participant by the Company without Cause, all Options and SARs subject to such
Award shall become immediately exercisable with respect to 100 percent of the
shares subject to such Option or SAR, and/or that the Restricted Period shall
expire immediately with respect to 100 percent of such shares of Restricted
Stock or Restricted Stock Units subject to such Award (including a waiver of any
applicable Performance Goals) and, to the extent practicable, such acceleration
of exercisability and expiration of the Restricted Period (as applicable) shall
occur in a manner and at a time which allows affected Participants the ability
to participate in the Change in Control transaction with respect to the Stock
subject to their Awards.

 

(ii)         In the event of a Change in Control, all incomplete Performance
Periods in respect of such Award in effect on the date the Change in Control
occurs shall end on the date of such change, and the Committee shall (A)
determine the extent to which Performance Goals with respect to each such Award
Period have been met based upon such audited or unaudited financial information
then available as it deems relevant, (B) cause to be paid to the applicable
Participant partial or full Awards with respect to Performance Goals for each
such Award Period based upon the Committee’s determination of the degree of
attainment of Performance Goals, and (C) cause the Award, if previously
deferred, to be settled in full as soon as possible.

 

(b)          In addition, in the event of a Change in Control, the Committee may
in its discretion and upon at least 10 days’ advance notice to the affected
persons, cancel any outstanding Awards and pay to the holders thereof, in cash
or stock, or any combination thereof, the value of such Awards based upon the
price per share of Stock received or to be received by other stockholders of the
Company in the event.

 

(c)          The obligations of the Company under the Plan shall be binding upon
any successor corporation or organization resulting from the merger,
consolidation or other reorganization of the Company, or upon any successor
corporation or organization succeeding to substantially all of the assets and
business of the Company. The Company agrees that it will make appropriate
provisions for the preservation of Participants’ rights under the Plan in any
agreement or plan which it may enter into or adopt to effect any such merger,
consolidation, reorganization or transfer of assets.

 

(d)          If (i) within 12 months following a Change in Control or (ii) in
contemplation of a Change in Control, a Senior Participant’s employment with the
Company or any Affiliate is terminated by the Company or an Affiliate without
Cause, all Awards held by such Senior Participant, irrespective of the vesting
schedule, shall become fully vested and immediately exercisable and, if
applicable, the Restricted Period shall end at the time of such termination.

 

(e)          Upon a Change in Control the vesting and exercisability of all
Awards outstanding under the Plan held by Vice President Participants shall be
such that any Award that would have vested in the one calendar year period
following the Change in Control shall automatically become fully vested and
exercisable and, if applicable, the Restricted Period shall end immediately
prior to the Change in Control.

 

15.         Nonexclusivity of the Plan

 

Neither the adoption of this Plan by the Board nor the submission of this Plan
to the stockholders of the Company for approval shall be construed as creating
any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of stock options otherwise than under this Plan, and such arrangements
may be either applicable generally or only in specific cases.

 

16.         Amendments and Termination

 

(a)          Amendment and Termination of the Plan. The Board may amend, alter,
suspend, discontinue, or terminate the Plan or any portion thereof at any time;
provided, that no such amendment, alteration, suspension, discontinuation or
termination shall be made without stockholder approval if such approval is
necessary to comply with any tax or regulatory requirement applicable to the
Plan (including as necessary to comply with any applicable stock exchange
listing requirement); and provided, further that any such amendment, alteration,
suspension, discontinuance or termination that would impair the rights of any
Participant or any holder or beneficiary of any Award theretofore granted shall
not to that extent be effective without the consent of the affected Participant,
holder or beneficiary. The termination date of the Plan, following which no
Awards may be granted hereunder, the tenth anniversary of the Effective Date;
provided, that such termination shall not affect Awards then outstanding, and
the terms and conditions of the Plan shall continue to apply to such Awards.

 

 17 

 

 

(b)          Amendment of Award Agreements. The Committee may, to the extent
consistent with the terms of any applicable Award Agreement, waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate, any Award theretofore granted or the associated Award
Agreement, prospectively or retroactively; provided that any such waiver,
amendment, alteration, suspension, discontinuance, cancellation or termination
that would impair the rights of any Participant or any holder or beneficiary of
any Award theretofore granted shall not to that extent be effective without the
consent of the affected Participant, holder or beneficiary; and provided further
that, other than in connection with an equitable adjustment under Section 13 or
a Change in Control, without stockholder approval, (i) no amendment or
modification may reduce the Option Price of any Option or the Strike Price of
any SAR, (ii) the Committee may not cancel any outstanding Option or SAR and
replace it with a new Option or SAR (with a lower Option Price or Strike Price,
as the case may be) in a manner which would either (A) (if the Company is
subject to the reporting requirement of the Exchange Act) be reportable on the
Company’s proxy statement as Options which have been “repriced” (as such term is
used in Item 402 of Regulation S-K promulgated under the Exchange Act), or (B)
result in any Option being accounted for under the “variable” method for
financial statement reporting purposes and (iii) the Committee may not take any
other action which is considered a “repricing” for purposes of the stockholder
approval rules of the applicable stock exchange on which the Stock is listed, if
any. In no event may the Company buyout for cash any Option or SAR whose Option
Price or Strike Price (as applicable) on the date of purchase exceeds the Fair
Market Value of the Company’s Stock.

 

17.         Compliance with Section 409A.

 

(a)          It is intended that any amounts payable under this Plan shall
either be exempt from or comply with Section 409A of the Code (including the
Treasury regulations and other published guidance relating thereto) so as not to
subject a Participant to payment of any interest or additional tax imposed under
Section 409A of the Code. To the extent that any amount payable under this
Agreement would trigger the additional tax, penalty or interest imposed by
Section 409A of the Code, this Plan shall be modified to avoid such additional
tax, penalty or interest yet preserve (to the nearest extent reasonably
possible) the intended benefit payable to the Participant. In no event shall the
Company, any member of the Board of Directors, or any employee, agent or other
service provider have any liability to any Participant for any tax, fine or
penalty associated with any failure to comply with the requirements of Section
409A of the Code.

 

(b)          To the extent a payment or benefit is nonqualified deferred
compensation subject to Section 409A of the Code, a termination of employment
shall not be deemed to have occurred for purposes of any provision of this Plan
or any Award Agreement providing for the payment of any amounts upon or
following a termination of employment unless such termination is also a
“separation from service” within the meaning of Section 409A of the Code and,
for purposes of any such provision of this Plan and any Award Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If a Participant is deemed on the date of a
separation from service (within the meaning of Section 409A of the Code) to be a
“specified employee” (within the meaning of that term under Section
409A(a)(2)(B) of the Code and determined using any identification methodology
and procedure selected by the Company from time to time, or, if none, the
default methodology and procedure specified under Section 409A of the Code),
then with regard to any payment or the provision of any benefit that is
“nonqualified deferred compensation” within the meaning of Code Section 409A and
which is paid as a result of the Participant’s “separation from service,” such
payment or benefit shall not be made or provided prior to the date which is the
earlier of (A) the expiration of the six-month period measured from the date of
such “separation from service” of the Executive, and (B) the date of the
Executive’s death (the “Delay Period”). Upon the expiration of the Delay Period,
all payments and benefits delayed pursuant to this clause (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such delay) shall be paid or reimbursed to the Participant in a lump sum, and
any remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.

 

 18 

 

 

(c)          For purposes of Section 409A of the Code, the Participant’s right
to receive any installment payments pursuant to this Plan or any Award Agreement
shall be treated as a right to receive a series of separate and distinct
payments. Whenever a payment under the Plan or any Award Agreement specifies a
payment period with reference to a number of days (e.g., “payment shall be made
within thirty days following the date of termination”), the actual date of
payment within the specified period shall be within the sole discretion of the
Company.

 

(d)          With regard to any provision herein that provides for reimbursement
of costs and expenses or in-kind benefits, except as permitted by Section 409A
of the Code, (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit; (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, provided, that the
foregoing clause (ii) shall not be violated with regard to expenses reimbursed
under any arrangement covered by Section 105(b) of the Code solely because such
expenses are subject to a limit related to the period the arrangement is in
effect; and (iii) such payments shall be made on or before the last day of the
Participant’s taxable year following the taxable year in which the expense was
incurred.

 

18.Forfeiture and Recoupment.

 

Without limiting in any way the generality of the Committee’s power to specify
any terms and conditions of an Award consistent with law, and for greater
clarity, the Committee may specify in an Award Agreement that the Participant’s
rights, payments and benefits with respect to an Award, including any payment of
Shares received upon exercise or in satisfaction of an Award under the Plan
shall be subject to reduction, cancellation, forfeiture or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions, without limit as to time. Such events shall
include, but not be limited to, failure to accept the terms of the Award
Agreement, termination of service under certain or all circumstances, violation
of material Company policies, misstatement of financial or other material
information about the Company, fraud, misconduct, breach of noncompetition,
confidentiality, nonsolicitation, noninterference, corporate property
protection, or other agreements that may apply to the Participant, or other
conduct by the Participant that the Committee determines is detrimental to the
business or reputation of the Company and its Affiliates, including facts and
circumstances discovered after termination of service. Awards granted under the
Plan shall be subject to any compensation recovery policy or minimum stock
holding period requirement as may be adopted or amended by the Company from time
to time.

 

19.Whistleblower Provisions.

 

Nothing contained herein prohibits the Participant from: (1) reporting possible
violations of federal law or regulations, including any possible securities laws
violations, to any governmental agency or entity; (2) making any other
disclosures that are protected under the whistleblower provisions of federal law
or regulations; or (3) otherwise fully participating in any federal
whistleblower programs, including but not limited to any such programs managed
by the U.S. Securities and Exchange.

 

*       *       *

As adopted by the Board of Directors of

ExlService Holdings, Inc. as of April 12, 2018.

 

 19 

